DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on only the individual reference applied in the prior rejection of record for all of the teachings or matters specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reznicek et al. (U.S. Patent Application Publication 2022/0085013) in view of Ge et al (U.S. Patent Application Publication 2021/0005604).
Referring to Claim 1, Reznicek teaches in Fig. 13 for example, a semiconductor device, comprising: a stack of first channel members (150, 130-132; par. 50; 635A, 630A-632A; par. 94; see Fig. 6 – of the lower first left FET 660A); a stack of second channel members (150, 136-138; par. 50; 835A, 830A-832A; par. 94; see Fig. 8 – of the upper second left FET 860A) disposed directly over the stack of first channel members (150; 130-132); a first gate structure (1150/1250 of 1150A of the lower first left FET 660A; par. 120-131) wrapping around each of the stack of first channel members (150; 130-132); a second gate structure (1150/1250 of 1250A of the upper second left FET 860A; par. 120-131) wrapping around each of the stack of second channel members (150; 136-138); a bottom source/drain feature (550) in contact with the stack of the first channel members (150; 130-132); a separation layer (750) disposed over the bottom source/drain feature (550); a top source/drain feature (850) in contact with the stack of second channel members (150; 136-132) and disposed over the separation layer (750); and a frontside contact (1320 or 1330) that extends through the top source/drain feature (850) and the separation layer (750) to be electrically coupled to the bottom source/drain feature (550).
Reznicek does not explicitly state wherein a composition of the first gate structure (1150/1250 of 1150A) is different from a composition for the second gate structure (1150/250 of 1250A), per se.  Reznicek does however teach that the first left FET (660A) and the second left FET (860A) are opposite conductivity types (abstract; par. 8, 56, 97, 111 and 127).  Reznicek’s transistors are gate-all-around (GAA) nanosheet transistors.
Ge teaches, in Fig. 2 for example, variations in gate structure compositions of the respective different conductivity type stacked gate-all-around nanosheet transistors (par. 26-28).  The bottom two nanosheet channels (220 of n-type transistors 208_1 and 208_2; par. 32-35) are surrounded by a gate structure (230, 229, 226, 224, 222) and the top two nanosheet channels (210 of p-type transistors 206_1 and 206_2; par. 29-31) are surrounded by a gate structure (230, 219, 219, 216, 214, 212) having different compositions from one another (par. 31, 34, 35 and 38).  Ge teaches wherein a composition of the first gate structure (230, 229, 226, 224, 222; par. 31) is different from a composition for the second gate structure (230, 219, 219, 216, 214, 212; par. 35) by providing different work function layers to improve individual transistor performance.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize gates having different gate structure compositions as taught by Ge for the respective different conductivity type transistors of Reznicek in order to tune the threshold voltages of the respectively different conductivity type transistors therefore improving individual transistor switching and improve overall device performance (par. 3 and 20).
Referring to Claim 2, Reznicek further teaches wherein the frontside contact (1320 or 1330) is spaced apart from the stack of second channel members (150; 136-138) by the top source/drain feature (850).
Referring to Claim 3, Reznicek further teaches a first silicide feature (par. 140) disposed between the frontside contact (1320 or 1330) and the bottom source/drain feature (550).
Referring to Claim 4, Reznicek further teaches a second silicide feature (par. 140) disposed between the frontside contact (1320 or 1330) and the top source/drain feature (850).
Referring to Claim 5, Reznicek further teaches wherein the stack of first channel members (150; 130-132) are disposed over a backside dielectric layer (306; par. 52 and 76).
Referring to Claim 7, Reznicek further teaches wherein the bottom source/drain feature (550) comprises silicon germanium and a p-type dopant (par. 87), wherein the top source/drain feature (850) comprises silicon and an n-type dopant (par. 105).
Referring to Claim 8, Reznicek further teaches wherein the separation layer (750) comprises silicon oxide (par. 98 and 100).
Referring to Claim 9, as modified above, Reznicek in view of Ge further teach wherein the first gate structure (1150/1250 of 1150A of the first left FET 660A) comprises a p-type work function metal (Ge par. 29-31), wherein the second gate structure (1150/1250 of 1250A of the second left FET 860A) comprises a n-type work function metal (Ge par. 34-37).

Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Patent Application Publication 2021/0265345) in view of Reznicek et al. (U.S. Patent Application Publication 2022/0085013).
Referring to Claim 10, Xie teaches in Fig. 26-27 a semiconductor structure, comprising: a first bottom source/drain feature (1706 left) and a second bottom source/drain feature (1706 right); a stack of first channel members (210’b and 214’b) extending between the first bottom source/drain feature (1706 left) and the second bottom source/drain feature (1706 right); a bottom gate structure (1807/2002/2602) wrapping around each of the stack of first channel members (210’b and 214’b); a first separation layer (1708 left) over the first bottom source/drain feature (1706 left); a second separation layer (1708 right) over the second bottom source/drain feature (1706 right); a first top source/drain feature (1710 left) disposed over the first separation layer (1708 left); a second top source/drain feature (1710 right) disposed over the second separation layer (1708 right); a stack of second channel members (222’b and 226’b) extending between the first top source/drain feature (1710 left) and the second top source/drain feature (1710 right); a top gate structure (1804/2602/2604) wrapping around each of the stack of second channel members (222’b and 226’b); wherein the bottom gate structure (1807/2002/2602) is electrically insulated from the top gate structure (1804/2602/2604).
Xie does not explicitly show a first frontside contact disposed over and in contact with the first top source/drain feature (1710 left); and a second frontside contact extending through the second top source/drain feature (1710 right) and the second separation layer (1708 right) to be in contact with the second bottom source/drain feature (1706 right).
Reznicek teaches in Fig. 13 for example, a semiconductor structure, comprising: a first bottom source/drain feature (550C) and a second bottom source/drain feature (550B); a stack of first channel members (150; 130-132) extending between the first bottom source/drain feature (550C) and the second bottom source/drain feature (550B); a bottom gate structure (1150/1250 of 1150A of the lower first left FET 660A; par. 120-131) wrapping around each of the stack of first channel members (150; 130-132); a first separation layer (750 middle) over the first bottom source/drain feature (550C); a second separation layer (750 right) over the second bottom source/drain feature (550B); a first top source/drain feature (850C) disposed over the first separation layer (750 middle); a second top source/drain feature (850B) disposed over the second separation layer (750 right); a stack of second channel members (150; 136-138) extending between the first top source/drain feature (850C) and the second top source/drain feature (850B); a top gate structure (1150/1250 of 1250A of the upper second left FET 860A; par. 120-131) wrapping around each of the stack of second channel members (150; 136-138); a first frontside contact (1350) disposed over and in contact with the first top source/drain feature (850C); and a second frontside contact (1330) extending through the second top source/drain feature (850B) and the second separation layer (750 right) to be in contact with the second bottom source/drain feature (550B).  It is noted that Xie does point to U.S. Patent 10,418,449 incorporated by reference (par. 69).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to provide first and second frontside contacts as taught by Reznicek to contact the respective source/drain features of Xie in order to establish the necessary electrical connections to the source/drain features so as to utilize the transistors in a functional circuit as desired.
Referring to Claim 11, Xie further teaches wherein the stack of first channel members (210’b and 214’b) are disposed over a backside dielectric layer (1502’; par. 65).  Reznicek also teaches wherein the stack of first channel members (150; 103-132) are disposed over a backside dielectric layer (306; par. 52 and 76).
Referring to Claim 13, as modified above, Xie in view of Reznicek further teaches wherein the second frontside contact (1330) is spaced apart from the stack of second channel members (Reznicek 136-138; Xie 222’b and 226’b) by the second top source/drain feature (Reznicek 850B; Xie 1710 right).
Referring to Claim 14, Xie further teaches wherein the second bottom source/drain feature (1706) comprises silicon germanium and a p-type dopant, wherein the second top source/drain feature (1710) comprises silicon and an n-type dopant (par. 69-73).  Reznicek also teaches wherein the second bottom source/drain feature (550B) comprises silicon germanium and a p-type dopant (par. 87), wherein the second top source/drain feature (850B) comprises silicon and an n-type dopant (par. 105).
Referring to Claim 15, Xie further teaches wherein the first separation layer (1708 left) and the second separation layer (1708 right) comprise silicon oxide (par. 72).  Reznicek also teaches wherein the first separation layer (750 middle) and the second separation layer (750 right) comprise silicon oxide (par. 98 and 100).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a backside contact disposed in the backside dielectric layer, wherein the backside contact is disposed below and in electrical contact with the bottom source/drain feature in combination with all of the limitations of Claim 1, 5 and 6.
Regarding Claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a first backside contact below and in contact with the first bottom source/drain feature; and a second backside contact below and in contact with the second bottom source/drain feature, wherein the first backside contact and the second backside contact are disposed in the backside dielectric layer in combination with all of the limitations of Claims 10, 11 and 12.
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the top source/drain feature comprising a gap that exposes the separation layer; forming a filler layer in the gap; forming a contact opening through the filler layer and the separation layer to expose the bottom source/drain feature; and forming a contact feature in the contact opening in combination with all of the limitations of Claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896